DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed August 12, 2020 have been received and considered by Examiner.
New claims 43-57 presented in the Amendment filed August 12, 2020 have been received and considered by Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-21, in the reply filed on August 12, 2020 is acknowledged.

Examiner notes that claims 22, 27, 28, 31 and 36-42 have been cancelled.

Examiner notes that the remaining article claims have been amended to process claims, so all of claims 1-21, 23-26, 29, 30, 32-35 and 43-57 are in the Group I method claims.

Applicant’s election without traverse of the following species in the reply filed on August 12, 2020 is acknowleged:
	I(ii) the reinforcing structure/s is/are coupled to the external surface of the substrate/downhole component
wire

III(i) the material of the one or more reinforcing structures is different from the thermally sprayed material

Upon further consideration, Examiner has merged species (i) wire and (iii) mesh of Genus III; therefore, claims 11 and 18 (drawn to mesh) have been examined.

Claims 10 and 17 are withdrawn as being drawn to non-elected species.

Examiner notes that claims 2, 4, 14, 19, 23, 30, 33, 43-47, 50, 54 and 55 are allowable as to the combination of elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5-9, 11, 12, 15, 16, 18, 20, 21, 24-26, 29, 32, 34, 35, 48, 49, 51-53, 56 and 57  are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (USPN 4,923,665).
In regard to claims 1, 9, 11, 12, 24 and 25, Andersen et al. teach a method for forming a coating on a substrate, comprising: providing a substrate (mould member 54) having an external surface; thermally spraying a layer of metallic material (metal coating 53) on the external surface (thermal spraying taught at col. 15, lines 58-61 [plasma plating by means of a spraying device is thermal spraying]); and embedding one or more reinforcing structures into the thermal spray layer (metal coating 53) (wire mesh 56 becomes partially embedded in metal coating 53; col. 20, lines 12-15) (col. 20, lines 1-15).
While Andersen et al. do not explicitly teach that the metal coating 53 of the embodiments taught at col. 20, lines 1-15 is applied via plasma plating by means of a spraying device, since Andersen et al. teach that application of the metal coating via plasma plating by means of a spraying device is a suitable means of applying the metal coating of the invention of Andersen et al., it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the metal coating 53 of the embodiments taught at col. 20, lines 1-15 via plasma plating by means of a spraying device.

In regard to claim 3, and independent claim 15, Andersen et al. teach the process as discussed above in regard to claim 1. In the embodiment where the wire mesh 56 is positioned on the mould member 54 before applying the metal coating 53 thereto so that the wire mesh 

In regard to claim 5, and independent claim 53, placing the metal mesh 56 on the surface of the mould member 54 constitutes wrapping the metal mesh at least partially around the surface of the mould.

In regard to claim 6, the process taught by Andersen et al. discussed above in regard to claim 1 includes bonding the metal coating 53 to the wire mesh 56.

In regard to claim 7, the process taught by Andersen et al. discussed above in regard to claim 1 includes the steps and results recited in claim 7.

In regard to claim 8, the process taught by Andersen et al. discussed above in regard to claim 1 includes the steps and results recited in claim 7.

In regard to claim 16, Andersen et al. teach the process as discussed above in regard to claims 1 and 15. Placing the metal mesh 56 on the surface of the mould member 54 constitutes wrapping the metal mesh around the surface of the mould.

In regard to claim 18, Andersen et al. teach the process as discussed above in regard to claims 1 and 15. The wire mesh is coupled to (attached to) the external surface of the mold prior to the thermally spraying step.


In regard to claim 21, the process taught by Andersen et al. discussed above in regard to claim 15 includes the steps and results recited in claim 21.

In regard to claim 26, while Andersen et al. does not explicitly teach the diameter of the wire of the mesh, since the diameter of the wire of the mesh would determine such factors as how strong the mesh is, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the diameter of the wire of the mesh , such as to any diameter of .006 inch or over, in order to achieve the desired degree of strength of the mesh, depending upon the particular desired end result / particular requirements of the intended end use.

In regard to claim 29, since Andersen et al. teach a method of forming a reinforced coating that corresponds to the structural and compositional limitations of the claimed reinforced coating, one of ordinary skill in the art at the time of the filing of the application would have reasonably expected that the reinforced coating taught by Andersen et al. would demonstrate greater wear resistance than a coating without any reinforcing structure, including without the reinforcing structure taught by Andersen et al.

In regard to claim 32, the material of the reinforcing structure (mesh) of Andersen et al. is different from the material that is thermally sprayed.
In regard to claim 34, while Andersen et al. does not explicitly teach the thickness of the metal coating, since the thickness of the metal coating would determine such factors as how strong the coated metal is, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the metal coating, such as to 0.1 inch or over, in order to achieve the desired degree of strength of the coated metal, depending upon the particular desired end result / particular requirements of the intended end use.

In regard to claim 35, while Andersen et al. does not explicitly teach the thickness of the metal coating, since the thickness of the metal coating would determine such factors as how strong the coated metal is, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the metal coating, such as to less than 0.1 inch, in order to achieve the desired degree of strength of the coated metal, depending upon the particular desired end result / particular requirements of the intended end use.

In regard to claims 48 and 49, both the substrate (mould) and the reinforcing structure (mesh) in the embodiment taught at col. 15, lines 1-15 of Andersen et al. is thermally sprayed (at substantially the same time, as claimed in claim 49), because the mesh is on the mould surface, and the mesh exposes much of the mould surface.
In regard to claims 51 and 52, both the substrate (mould) and the reinforcing structure (mesh) in the embodiment taught at col. 15, lines 1-15 of Andersen et al. are thermally sprayed 
In regard to claim 56, the process taught by Andersen et al. discussed above in regard to claims 5 and 53 includes the steps and results recited in claim 56.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (USPN 4,923,665) in view of Gammage et al. (USPN 7,487,840).
Andersen et al. teaches the process as discussed above in regard to claim 1.
Andersen et al. does not explicitly teach that the thermal spray technique comprises twin wire arc spray.
Gammage et al., however, discloses a process of spraying a metal layer on a substrate in which a known spay technique, such as twin wire arc spraying, is used (see, for example, col. 3, lines 51-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a known process such as twin wire arc spraying which was disclosed to be known to those of ordinary skill in the art by Gammage et al., as the process of spraying the metal coating 53 of Andersen et al. onto the substrate of Andersen et al., since it is a known process for spraying a metal layer onto a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782